Dissenting Opinion by
Mb. Justice Robeets :
The majority holds that the trial court erred when it permitted the condemnee and his expert to testify as to the cost of improving the condemned land. I cannot agree. It is quite clear that this testimony was given to indicate why the property had the value the condemnee claimed, and is therefore admissible. See Eminent Domain Code §§704, 705(1). This testimony was not given as a separate item of damages, as the majority asserts, but rather was linked—even in the trial judge’s charge—with the purchase price of the land. Thus it is my view that the cost of site improvement, just as the purchase price of the property, was properly admitted to show the fair market value of the land, and how the condemnee and his expert arrived at this valuation.
*241Nor can I agree with the majority that it was error to admit into evidence the price paid by the Commonwealth for a nearby property. I am not persuaded that we should exclude such testimony simply because when the condemnor and condemnee agree on a price, they may be “settling a potential lawsuit.” Community Housing Services, Inc. v. Pittsburgh Urban Redevelopment Authority, 435 Pa. 344, 350, 253 A. 2d 260, 262 (1969) (Pomeroy, J., concurring). There are many “extraneous” factors which can motivate any buyer and seller when they agree upon a price, and yet these private agreements are admissible. See Eminent Domain Code §705(2) (i). I see no reason to single out the condemnation situation for special treatment, unless, of course, it is the condemnor seeking to introduce such testimony. In that case the testimony is properly excluded, “otherwise the condemning authority could then in effect use one of its own enforced low sales prices to drive down the price in all comparable condemnations.” Community Housing Services, 435 Pa. at 352, 253 A. 2d at 263 (Roberts, J., dissenting).
According, I dissent and would affirm the judgment of the trial court.
Mr. Chief Justice Bell joins in this dissenting opinion.